Citation Nr: 1009367	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency of the right lower extremity, to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for venous 
insufficiency of the left lower extremity, to include as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
the claimed disabilities.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2009.  A Veterans 
Health Administration (VHA) opinion was subsequently 
obtained.  Copies of both the hearing transcript and the VHA 
opinion have been associated with the claims file.

In October 2009, a copy of the opinion was sent to the 
Veteran, who was informed that he had 60 days to review the 
opinion and submit any additional evidence or argument.  In 
December 2009, the Veteran submitted copies of an email 
exchange which referenced the effects of diabetes on mental 
functioning and the onset of disorders such as dementia and 
Alzheimer's disease.  The Veteran's submission was 
accompanied by a medical opinion response form in which the 
Veteran indicated he desired review by the agency of original 
jurisdiction (AOJ).

Pertinent evidence submitted by the appellant must be 
referred to the AOJ for review, unless this procedural right 
is waived by the appellant or representative, or unless the 
Board determines that the benefit to which the evidence 
relates may be fully allowed on appeal without such a 
referral.  See 38 C.F.R. § 20.1304(c).  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issue or issues.  Id.  In this case, as the 
evidence submitted by the Veteran in December 2009 does not 
relate to the issue of venous insufficiency, it is not 
pertinent and remand for AOJ consideration is not warranted.

The VHA opinion included remarks that the Veteran may have 
necrobiosis lipoidica diabeticorum secondary to his diabetes 
mellitus.  The issue of service connection for necrobiosis 
lipoidica diabeticorum, to include as secondary to service-
connected diabetes, has not previously been adjudicated and 
is hereby REFERRED to the RO for initial development and 
consideration.


FINDINGS OF FACT

1.  Venous insufficiency of the right lower extremity is not 
etiologically related to service or a service-connected 
disability.

2.  Venous insufficiency of the left lower extremity is not 
etiologically related to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Venous insufficiency of the right lower extremity was not 
incurred in or aggravated by active service, and is not 
proximately due to a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

2.  Venous insufficiency of the left lower extremity was not 
incurred in or aggravated by active service, and is not 
proximately due to a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
reports, lay statements, and a hearing transcript have been 
associated with the claims file.  The Board specifically 
notes that the Veteran was afforded a VA examination for 
venous insufficiency in December 2005, and a VHA opinion was 
obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination and opinion obtained in this case are 
adequate as they are collectively based on a review of the 
claims file; contain a description of the history of the 
disability at issue; document and consider the relevant 
medical facts and principles; and address the etiology of the 
Veteran's venous insufficiency with supporting rationale.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has venous insufficiency 
secondary to his service-connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Initially, the Board notes that the Veteran had submitted 
several photos of his lower extremities.  These photos have 
been associated with the claims file and reviewed.

VA treatment records dated May 2005 noted trace bilateral 
edema and chronic venous insufficiency changes observed 
during a diabetic foot examination.

The Veteran was afforded a VA examination in December 2005.  
The claims file was reviewed by the examiner.  The Veteran 
was noted to have been a diabetic for 4 or 5 years.  He 
reported having minimal edema of the lower extremities for 1 
year or so.  He also reported some discomfort and aching in 
the lower extremities when he was on his feet for prolonged 
periods, though he had not missed any work as a result of his 
diabetic state.  He also experienced some itching and 
irritation.  He had not treated his venous insufficiency and 
hypostasis, but stated he was planning on getting some 
supportive stockings and elevating his legs at night.  
Activities of daily living were not greatly affected.  The 
examiner also noted that the Veteran had been diagnosed with 
peripheral neuropathy of the lower extremities manifested by 
numbness and tingling, and that he was service-connected for 
that condition.

On examination, dorsalis pedis and posterior tibial pulses 
were 2+ bilaterally.  The feet were warm to palpation.  There 
were hypostasis changes in both lower extremities due to 
chronic venous insufficiency.  Arterial pulsations were 
normal.  There was no limitation of motion of the lower 
extremities.  Trace edema were also noted.  Blood pressure 
was also recorded as 160/80 in the left arm, 156/78, 
standing, and 156/78 in the supine position.  The examiner 
noted that the edema of the lower extremities could be caused 
by hypertension, medications, and chronic venous 
insufficiency, and stated that chronic venous insufficiency 
and pitting edema were less likely than not (less than 50/50 
probability) caused by his diabetes mellitus.

Private treatment records dated April 2006 indicate the 
Veteran was seen in February for complaints related to 
changes of brawny stasis and minimal pitting edema on both 
lower extremities.  On examination, the extremities showed 
changes consistent with brawny stasis.  Trace pitting edema 
were noted at maximum to the height of the ankles.  The 
treating physician, Dr. J.G., the Veteran's cardiologist, 
stated that the Veteran likely had venous insufficiency 
secondary to his diabetes and obesity.  

Private treatment records dated January 2007 indicate the 
Veteran was referred to a wound clinic for evaluation of 
diabetic ulcers on his legs.  He stated that the ulcers began 
in the summer, during which they were much worse due to the 
heat and the fact that the Veteran was bumping his legs at 
work.  On examination, he had several small open areas on the 
bilateral lower extremities, as well as a 2+ pitting edema.  
Pedal pulses were palpable bilaterally and refill was at 
about 3 seconds.  Hair loss and a slight thickening of the 
toenails were also noted on the lower extremities.  The 
treating physician noted these to be evidence of venostasis.  
He indicated that the treatment for this was compression and 
that the wounds would heal up without too much trouble.

A May 2007 note from Dr. J.G. stated that the Veteran has 
chronic venous insufficiency secondary to his service 
connected diabetes.

The Veteran submitted another letter from Dr. J.G., dated May 
2008, which stated that the Veteran has chronic venous 
insufficiency directly related to his service-connected 
diabetes.  This condition had caused significant decreased 
venous flow to his lower extremities.  He further noted that 
the Veteran would have to continue to have follow-up 
appointments every six months.  An additional note from the 
same doctor dated December 2008 stated that diabetes was a 
major reason for his peripheral vascular disease.

The Veteran testified at a Travel Board hearing in March 
2009.  He stated that he was diagnosed with hypertension in 
1999, and later diagnosed with diabetes around September 
2001.  Prior to when he was first diagnosed with diabetes, he 
did not have any problems with his legs.  However, about one 
year later, in 2002, a slight discoloration appeared on the 
skin of his lower extremities.  He first discovered that he 
had sores on his legs around 2005.  He also recalled being 
told by a cardiac surgeon that his venous insufficiency was 
secondary to diabetes.  

A VHA opinion was obtained in August 2009.  The claims file 
was reviewed by the examiner, a vascular surgeon.  He opined 
that the Veteran's service-connected diabetes mellitus was 
not a cause of his venous insufficiency, which is manifested 
by edema and hyperpigmentation of the leg.  He further opined 
that the Veteran's venous insufficiency was not aggravated 
beyond its normal progression by his diabetes.  The examiner 
stated that diabetes is thought to be a cause of arterial 
occlusive disease, but not venous insufficiency.  Review of 
the photographs supplied by the Veteran, dated August 2001, 
show an ulcer on the medial aspect of the right leg that was 
consistent with a venous ulcer, which would not be related to 
his diabetes.  There was another ulcer on the anterior aspect 
of the mid portion of the left leg that appears to be more 
consistent with necrobiosis lipoidica diabeticorum than 
venous stasis ulcer.  This type of ulcer is related to 
diabetes.  However, a more definitive diagnosis of this ulcer 
should be made by a dermatologist.

Based on the evidence of record, service connection for 
venous insufficiency of the lower extremities as secondary to 
service-connected diabetes mellitus is not warranted.  
Although the Veteran testified that his symptoms did not 
begin until after he had been diagnosed with diabetes, the 
VHA examiner concluded that his venous insufficiency was less 
likely than not caused or aggravated by diabetes, as diabetes 
is not thought to be a cause of venous insufficiency.  The 
VHA examiner is a vascular surgeon, reviewed the relevant 
records, and provided a basis for his opinion.  This opinion 
is supported by that of the December 2005 VA examiner, who 
noted that the edema present on examination could be caused 
by hypertension, medications, or venous insufficiency, and 
were less likely than not the result of diabetes mellitus.

The Board observes that Dr. J.G., in several notes and 
records, concluded that the Veteran's venous insufficiency 
was secondary to service-connected diabetes. The Veteran did 
identify this physician as a cardiologist, and therefore his 
opinion would carry significant weight.  However, beyond 
stating that the condition caused decreased venous flow to 
the lower extremities, there is no basis or rationale to 
support the conclusion reached.  The failure of the physician 
to provide a basis for his/her opinion affects the weight or 
credibility of the evidence.  Hernandez-Tokens v. West, 11 
Vet. App. 379, 382 (1998).  Similarly, private treatment 
records dated January 2007 indicate the Veteran was referred 
for treatment of "diabetic ulcers."  Although this suggests 
that the Veteran's ulcers are related to his service-
connected diabetes, less probative weight must be assigned to 
this diagnosis, as the diagnosis itself is at issue and these 
records offer no rationale to support it.  Therefore, service 
connection for venous insufficiency on a secondary basis is 
not warranted.

The Veteran may nonetheless be entitled to service connection 
on a direct basis.  However, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnoses related to venous insufficiency.  The Veteran's 
December 1965 enlistment examination and December 1969 
separation examination revealed no relevant abnormalities, 
and as discussed above, venous insufficiency did not manifest 
until many years after service.  Therefore, there is no 
competent evidence to suggest that venous insufficiency was 
incurred in service directly, and service connection is not 
warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has venous insufficiency etiologically related to 
active service or a service-connected disability.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for venous insufficiency of the right 
lower extremity is denied.

Service connection for venous insufficiency of the left lower 
extremity is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


